DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 14, 15, and 16 have been renumbered 15, 16, and 17.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the at least one bearing set" in lines 9, 10, and 15.  There is insufficient antecedent basis for this limitation in the claim.
15 recites the limitation "the at least one bearing set" in lines 9, 10, 13 and 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the at least one bearing set" in lines 9, 10, 13 and 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the bearing system" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the at least one bearing set" in lines 9, 10, 13 and 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the bearing system" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 8, 9, 11, 12, 14, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujioka (US 5,302,160).
Fujioka discloses a bearing type gear system comprised of: a shaft (16), a set of at least three lubrication reservoirs (three unnumbered outer surface areas of 28 on 16, see Fig 1) located on the surface of the shaft (16), at least one needle bearing set (18) comprised of a set of at least a pair of needle bearings (see Fig 1), and at least one gear (14) with a set of gear teeth (unnumbered gear teeth on 14, see Fig 1) and further comprised of at least one bearing bed (unnumbered inside surface of 14, see Fig 1) capable of supporting the at least one needle bearing set (18), wherein the lubrication reservoirs (three unnumbered outer surface areas of 28 on 16, see Fig 1) are capable of collecting lubrication and assisting in distributing at least a portion of the lubrication to the at least one bearing set (18) and wherein the lubrication reservoirs (three unnumbered outer surface areas of 28 on 16, see Fig 1) are each in an indented configuration relative to the surface of the shaft (16), and wherein the set of lubrication reservoirs (three unnumbered outer surface areas of 28 on 16, see Fig 1) are of a number and each of a location on the shaft (16) so as to provide sufficient lubrication to the surface of the shaft (16) and the at least one bearing set (18).
Re claim 2, at least one lubrication reservoir (three unnumbered outer surface areas of 28 on 16, see Fig 1) is located on the shaft (16) at each end of the gear (14) along the shaft (16).
Re claim 3, the lubricant is comprised of a lubrication oil (col. 3 line 59 — col. 4 line 2).
Re claim 5, at least one aperture (unnumbered aperture transverse through 14, see Fig 1) extending through each respective at least one gear (14) from one end at an outer surface of the at least one gear (14) to the other end in the area of the shaft (see Fig 1).
Re claim 8, the at least one bearing set (18) is comprised of needle bearings (col. lines 19-21).
Re claim 9, the needle bearing set (18) is further comprised of a backing (unnumbered inside surface of 14, see Fig 1) securing the needle bearings with the bearing set (see Fig 1).
Re claim 11, the set of lubrication reservoirs (three unnumbered outer surface areas of 28 on 16, see Fig 1) are distributed, at least in part, in a non-linear manner on the surface of the shaft (16).
Re claim 12, the gear system is further comprised of a pair of washers (20) in contact with the sides of the at least one gear (14), and wherein each of the washers (20) is further comprised of at least one aperture (unnumbered transverse aperture through 20, see Fig 1) capable of allowing lubrication access past the respective washer and to the shaft (16).
Re claim 14, Fujioka discloses a low profile crawler drive for underground mining equipment comprised of a planetary gear system, which is comprised of, a bearing type gear system comprised of: a shaft (16), a set of at least three lubrication reservoirs (three unnumbered outer surface areas of 28 on 16, see Fig 1) located on the surface of the shaft (16), at least one bearing set (18) comprised of at least one set of needle bearings (see Fig 1), and at least one gear (14) with a set of gear teeth (unnumbered gear teeth on 14, see Fig 1) and further comprised of at least one bearing bed (unnumbered inside surface of 14, see Fig 1) capable of supporting the at least one needle bearing set (18), wherein the lubrication reservoirs (three unnumbered outer surface areas of 28 on 16, see Fig 1) are capable of collecting lubrication and assisting in distributing at least a portion of the lubrication to the at least one bearing set (18), and wherein the set of lubrication reservoirs (three unnumbered outer surface areas of 28 on 16, see Fig 1) are of a number and each of a location on the shaft (16) so as to provide sufficient lubrication to the surface of the shaft (16) and the at least one bearing set (18).
Re claim 17, Fujioka discloses a bearing type gear system comprised of: a shaft (16), a set of at least three lubrication reservoirs (three unnumbered outer surface areas of 28 on 16, see Fig 1) located on the surface of the shaft (16), at least one needle bearing set (18) comprised of a set of at least a pair of needle bearings (see Fig 1), and at least one gear (14) with a set of gear teeth (unnumbered gear teeth on 14, see Fig 1) and further comprised of at least one bearing bed (unnumbered inside surface of 14, see Fig 1) capable of supporting the at least one needle bearing set (18), wherein the lubrication reservoirs (three unnumbered outer surface areas of 28 on 16, see Fig 1) are capable of collecting lubrication and assisting in distributing at least a portion of the lubrication to the at least one bearing set (18) and wherein the set of lubrication reservoirs (three unnumbered outer surface areas of 28 on 16, see Fig 1) are of a number and each of a location on the shaft (16) so as to provide sufficient lubrication to the surface of the shaft (16) and the at least one bearing set (18), and wherein the at least one bearing set (18) is comprised of needle bearings (18), and wherein the bearing system with needle bearings operates with a manufacturer approved clearance range (It is inherent that the needle bearings would work within the manufacturers approved clearance range).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujioka (US 5,302,160) in view of Craft et al (US 5,647,246).
Fujioka discloses the device as described above, but does not disclose the washer having at least one aperture is at least a pair of apertures.
Craft et al teaches the use of a washer (190) having at least a pair of apertures (192 left and 192 right, see Fig 4).
It would have been obvious to one having ordinary skill in the art to modify the device of Fujioka to include the pair of apertures as taught by Craft at al in order to increase service life of the device.
Allowable Subject Matter
Claims 15 and 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 4, 7, and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Some further comments regarding the applicant’s remarks are deemed appropriate.
The applicant argues the Fujioka reference fails to meet the limitations of the claims because it has been amended to include the limitation “the lubrication reservoirs are each in an indented configuration relative to the surface of the shaft.”

    PNG
    media_image1.png
    536
    485
    media_image1.png
    Greyscale


The Fujioka reference discloses, “the lubrication reservoirs (three unnumbered outer surface areas of 28 on 16, see Fig 1 above) are each in an indented configuration (see Fig 1 above) relative to the surface of the shaft (16),” and therefore meets the limitations of the claims. 
It is also argued the Fujioka reference fails to disclose “a bearing bed.”  The Fujioka reference discloses “at least one bearing bed (unnumbered inside surface of 14, see Fig 1).  The limitation only requires that the bearing bed is “capable of supporting the at least one needle bearing set (18),” which it is, and therefore meets the limitation of the claims.
Applicant’s remarks have been accorded due consideration, however, they are not deemed fully persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICKY A JOHNSON/Primary Examiner, Art Unit 3656